              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No.: CR-18-245-D
                                                  )
                                                  )
DANIEL BRYAN SANCHEZ,                             )
                                                  )
       Defendant.                                 )

                                          ORDER

       Before the Court is Defendant’s Motion to Suppress [Doc. No. 14]. The government

timely responded to the Motion. [Doc. No. 18]. The matter is fully briefed and at issue.

                                     BACKGROUND

       Defendant Bryan Sanchez is charged in the Indictment [Doc. No. 1] with two

offenses: Count I, possession of an unregistered firearm – silencer, in violation of 26 U.S.C.

§ 5861(d); and, Count II, felon in possession of a firearm, specifically, a Smith & Wesson,

Model M&P-15, 5.56 x 45 mm NATO caliber semi-automatic rifle, in violation of 18

U.S.C. § 922(g)(1).     On February 19, 2018, a district judge for Cleveland County,

Oklahoma, issued a warrant to search Mr. Sanchez’s residence located at 609 Palo Verde

Ct., Oklahoma City, Oklahoma, for various items, including, but not limited to, marijuana,

methamphetamine, drug paraphernalia, firearms, and ammunition. The search warrant was

issued based on a six-page affidavit submitted by Cleveland County Sheriff’s Office

Investigator Bradley Neff (“Affiant”). [Doc. No. 14-1]. On February 23, 2018, the search

warrant was served and executed at Mr. Sanchez’s residence. An AR-15 style rifle, an oil
filter converted into a silencer, ammunition, drug paraphernalia, marijuana, and

methamphetamine were found and seized, and Mr. Sanchez was arrested at the scene. Mr.

Sanchez was indicted on September 18, 2018. [Doc. No. 14 at 5].

       Mr. Sanchez challenges the validity of the search warrant under Illinois v. Gates,

462 U.S. 213, 231, 103 S. Ct. 2317, 2328, 76 L. Ed. 2d 527 (1983), and seeks the

suppression of all evidence seized during the search arguing that the executing officers’

reliance on the warrant is not protected by the good-faith exception to the exclusionary rule

recognized in United States v. Leon, 468 U.S. 897, 923, 104 S. Ct. 3405, 3421, 82 L. Ed.

2d 677 (1984).

       Mr. Sanchez contends the Affidavit provides no information to establish the

reliability of several named and confidential sources who reported that he was in possession

of an AR-15 style rifle and selling illegal narcotics from his Oklahoma City home, and

lacks sufficient information to connect illegal drug trafficking with his home. Mr. Sanchez

also challenges the affidavit under Franks v. Delaware, 438 U.S. 154 (1978), stating that

the search warrant would not have issued if not for reckless, material misstatements or

omissions regarding his criminal history set forth in the Affidavit. The government, on the

other hand, argues that the Affidavit sets forth sufficient facts to establish probable cause

that evidence of drug trafficking would be found at Mr. Sanchez’s residence, and that even

if the search warrant was not valid, the officers acted on the warrants in good faith. Upon

careful consideration, the Court issues the following ruling.1

                                                                   
       1
       Although Defendant requests a hearing “unless the Court is inclined to grant the
motion without a hearing,” the Court finds none is necessary. [Doc. No. 14 at 1]. Whether


                                                                      2
        
        
I.     Validity of the Search Warrant

           “A search warrant can issue only upon a showing of probable cause.” United States

v. Long, 774 F.3d. 653, 658 (10th Cir. 2014) (citing United States v. Biglow, 562 F.3d 1272,

1275 (10th Cir. 2009)); U.S. Const. amend. IV. “In dealing with probable cause, . . . as the

very name implies, [the court] deal[s] with probabilities” that are not technical but rather

the “factual and practical considerations of everyday life on which reasonable and prudent

men, not legal technicians, act.” Illinois v. Gates, 462 U.S. 213, 231, 103 S. Ct. 2317, 2328,

76 L. Ed. 2d 527 (1983) (quoting Brinegar v. United States, 338 U.S. 160, 176, 69 S.Ct

1302, 1311, 93 L.Ed. 1879 (1949)). This standard requires more than “mere suspicion but




                                                                   
to hold an evidentiary hearing on a motion to suppress is within the discretion of the Court.
United States v. Chavez-Marquez, 66 F.3d 259, 261 (10th Cir. 1995). “The defendant bears
the burden of showing there are material facts in dispute, and an evidentiary hearing is only
required when the motion to suppress “raise[s] factual allegations that are sufficiently
definite, specific, detailed, and nonconjectural to enable the court to conclude that
contested issues of fact going to the validity of the search are in issue.” United States v.
Glass, 128 F.3d 1398, 1408–09 (10th Cir. 1997) (quoting Chavez-Marquez, 66 F.3d at 261)
(internal quotations omitted). “A trial court is required to grant a suppression hearing only
when a defendant presents facts justifying relief.” Chavez-Marquez, 66 F.3d at 261
(quoting United States v. Woods, 995 F.2d 713, 716 (7th Cir.1993)
        Based upon the representations from both parties, the search warrant was issued
based entirely upon a probable cause affidavit. Defendant acknowledges that probable
cause may be determined without a hearing where the warrant was issued only on an
affidavit. [Doc. No. 14 at 6]. The Court finds that a hearing would add nothing useful to
the determination of probable cause in this case. Indeed, “where the police do not present
oral testimony to the reviewing magistrate, the appellate court must ascertain the existence
of probable cause to support a warrant exclusively from the affidavit's four corners.”
United States v. Beck, 139 Fed. Appx. 950, 954 (10th Cir. 2005) (citing Whiteley v. Warden,
Wyo. State Penitentiary, 401 U.S. 560, 565 n. 8, 91 S.Ct. 1031, 28 L.Ed.2d 306 (1971)).
        



                                                                      3
        
        
less evidence than is necessary to convict.” United States v. Danhauer, 229 F.3d 1002,

1005 (10th Cir. 2000) (internal quotation omitted).

       Any affidavit upon which probable cause is based “must provide a substantial basis

to conclude that there is a fair probability that contraband or evidence of a crime will be

found in a particular place.” Id. (quoting United States v. Nolan, 199 F.3d 1180, 1182

(10th Cir. 1999) (internal quotations omitted)); Gates, 462 U.S. at 239 (“An affidavit must

provide the magistrate with a substantial basis for determining the existence of probable

cause.”). That is, the affidavit must establish “a nexus between . . . suspected criminal

activity and the place to be searched.” United States v. Gonzales, 399 F.3d 1225, 1228

(10th Cir. 2005) (citation omitted). In order “[t]o assess the validity of a search warrant

under the Fourth Amendment,” the court must review “the totality of the circumstances in

the affidavit provided.” United States v. Myers, 106 F.3d 936, 939 (10th Cir. 1997) (quoting

United States v. McCarty, 82 F.3d 943, 947 (10th Cir.) (internal quotations omitted), cert.

denied, 519 U.S. 903, 117 S.Ct. 257, 136 L.Ed.2d 183 (1996)).

       However, “after-the-fact scrutiny by courts of the sufficiency of an affidavit should

not take the form of de novo review.” Gates, 462 U.S. at 236. Instead, “a magistrate's

‘determination of probable cause should be paid great deference by reviewing courts.’” Id.

(quoting Spinelli, supra, 393 U.S., at 419, 89 S.Ct., at 590). Nor should courts “invalidate

. . . warrant[s] by interpreting affidavit[s] in a hypertechnical, rather than a commonsense,

manner.” Id (quoting United States v. Ventresca, 380 U.S. 102, 109, 85 S.Ct. 741, 746, 13

L.Ed.2d 684 (1965)). The finding of probable cause “should be upheld if the magistrate

had a ‘substantial basis' for determining that probable cause existed.” Id. at *5 (quoting


                                             4
        
        
United States v. Perrine, 518 F.3d 1196, 1201 (10th Cir.2008) (internal quotations

omitted); Gates, 462 U.S. at 239. “The Fourth Amendment's strong preference for warrants

compels us to resolve ‘doubtful or marginal cases’ by deferring to [the issuing] judge's

determination of probable cause.” Biglow, 562 F.3d at 1282 (citing Massachusetts v.

Upton, 466 U.S. 727, 728, 734, 104 S.Ct. 2085, 80 L.Ed.2d 721 (1984)).

       A.            Statements by Informants

       Mr. Sanchez challenges the following informant statements in the Affidavit: (1)

Ashley McMillan’s report to the Canadian County Sherriff’s Office that Mr. Sanchez

threatened to kidnap and kill a neighbor’s ex-boyfriend and that he was in possession of an

AR-15 style rifle; (2) a confidential informant’s description of Mr. Sanchez engaging in

drug trafficking at a residence across the street from his home; (3) Billy Jack Charnick’s

assertion that Mr. Sanchez is a distributor of narcotics; and (4), the report by a “good citizen

source” that Mr. Sanchez was in possession of an AR-15 style rifle and the photo of the

weapon he provided.2

                                                                   
       2
         In his statement of facts, Mr. Sanchez also challenges two of the Affiant’s recited
special circumstances in support of the “no knock” warrant: (1) Mr. Sanchez “is purported
to have had as many as 14 firearms in the past six months”; and, (2) “users of
Methamphetamine can experience Methamphetamine induced psychosis and can become
violent.” [Doc. No. 14 at 4]; [Doc. No. 14-2 at 5-6]. Mr. Sanchez does not address in his
briefing the issue of the appropriateness of the “no knock” provision of the warrant.
However, examining the totality of the Affiant’s declared special circumstances, the Court
finds there was sufficient reasonable suspicion to justify the “no knock” provision.

        “[T]he knock-and-announce requirement [can] give way ‘under circumstances
presenting a threat of physical violence,’ or ‘where police officers have reason to believe
that evidence would likely be destroyed if advance notice were given.’” United States v.
Musa, 401 F.3d 1208, 1212 (10th Cir. 2005) (quoting Richards v. Wisconsin, 520 U.S. 385,
387, 117 S.Ct. 1416, 137 L.Ed.2d 615 (1997)) (internal quotations omitted) (alterations in


                                                                      5
        
        
       Mr. Sanchez argues that the Affidavit does not demonstrate the veracity or reliability

of these informants or their assertions. The government argues that the information

provided by each informant is corroborated by other informants, and, therefore, is sufficient

to support a finding of probable cause.

       The Gates Court “adopted a ‘totality of the circumstances’ test to determine when

information from an anonymous or confidential informant can establish probable cause.”

United States v. Artez, 389 F.3d 1106, 1111 (10th Cir. 2004) (citing Gates, 462 U.S. at

238). An informant's “veracity, reliability, and basis of knowledge are all highly relevant

in determining the value of his report.” Gates, 462 U.S. at 230 (internal quotations omitted).

However, these factors “should be understood simply as closely intertwined issues that

may usefully illuminate the commonsense, practical question” regarding sufficient

probable cause. Id. “[A] deficiency in one [factor] may be compensated for, in determining

the overall reliability of a tip, by a strong showing as to the other, or by some other indicia


                                                                   
original). While the “14 firearms” assertion and Mr. Sanchez’s actual use of
methamphetamine is without support, the Affiant also relies on the reports of Mr.
Sanchez’s recent possession of an AR-15 style rifle with homemade silencer, the alleged
death threat, and his own training, knowledge, and experience with convicted felons in
possession of weapons. [Doc. No. 14-1 at 5-6]. In addition, common sense leads to a
probable conclusion that an alleged dealer of methamphetamine, as reported by informant
statements included in the Affidavit, is also a user of methamphetamine. Based on these
circumstances, the Court finds the “no knock” provision was justified. There was
reasonable suspicion that knocking and announcing law enforcement’s presence, under
these particular circumstances, would be dangerous. Musa, 401 F.3d at 1213. “[T]he facts
and circumstances of [this] particular entry justified dispensing with the knock-and-
announce requirement.” Id. (quoting Richards, 520 U.S. at 394).




                                                                      6
        
        
of reliability.” Id. at 233, 103 S.Ct. 2317. “When there is sufficient independent

corroboration of an informant's information, there is no need to establish the veracity of

the informant.” United States v. Danhauer, 229 F.3d 1002, 1006 (10th Cir.2000); Artez,

389 F.3d at 1111.

       The Supreme Court in Gates emphasized the Court’s consistent recognition of “the

value of corroboration of details of an informant’s tip by independent police work.” Gates,

462 U.S. at 241. “[E]even in making a warrantless arrest an officer “may rely upon

information received through an informant, rather than upon his direct observations, so

long as the informant's statement is reasonably corroborated by other matters within the

officer's knowledge.” Gates, 462 U.S. at 242 (citing Jones v. United States, 362 U.S. 257,

269, 80 S. Ct. 725, 735, 4 L. Ed. 2d 697 (1960), overruled by U. S. v. Salvucci, 448 U.S.

83, 100 S. Ct. 2547, 65 L. Ed. 2d 619 (1980)).

       Yet, independent investigative work is not necessarily required. “[P]robable cause

can be based solely on information from a reliable, credible informant.” U.S. v. Long, 774

F.3d 653 (2014) (citations omitted). A law enforcement officer is not required “to

corroborate information received from an informant through personal observation” but

“must have knowledge of other matters that reasonably corroborate the informant[s’]

statements.” U.S. v. Mathis, 357 F.3d 1200, 1204 (10th Cir. 2004) (emphasis in original).

A “law enforcement agent's opinion, based upon his professional expertise, that evidence

of illegal activity will be found in the place to be searched, is entitled to consideration in

our determination of whether probable cause existed at the time a warrant issued.” Id. at

1205 (citations omitted). Corroboration “by the Affiant’s assertion of the informant’s prior


                                              7
        
        
accuracy in reporting . . . and expertise” in the area of the subject offense is likewise

adequate to support a probable cause affidavit. Long, 774 F.3d at 660.

              i.     The Confidential Source

       The Affiant attests that on February 17, 2018, the confidential source personally

observed Mr. Sanchez walk from his house to a house across the street and engage in the

distribution of marijuana. The confidential source further reported personally observing

Mr. Sanchez in the possession of marijuana, methamphetamine and paraphernalia. [Doc.

No.14-1 at 4]. The confidential source is described in the affidavit as experienced in “the

use, possession and distribution of marijuana for several years” as well as “the methods of

distribution, appearance of, methods of use, production, and distribution, and street values

of narcotics to include Marijuana, Methamphetamine, and various prescription drugs which

have been diverted.” Id. Finally, the Affiant states that the confidential source “has

provided reliable and corroborated information in the past.” Id.

       Mr. Sanchez challenges the sufficiency of the Affidavit’s foundation of veracity and

reliability of the confidential informant and whether the source’s information creates a

reasonable nexus between the suspected criminal activity and his home. [Doc. No. 14 at

7]. Mr. Sanchez argues that the Affidavit fails to create a reasonable nexus because the

informant does not indicate whether he or she observed Mr. Sanchez take drug trafficking

related evidence with him to the neighboring house. The Court disagrees. The Affidavit

must be examined based on the totality of the circumstances, not simply as a list of separate,

independent observations.




                                              8
        
        
         The Affidavit states that on the same day the confidential source made his

observations of Mr. Sanchez’s drug trafficking, February 17, 2018, the Affiant engaged in

surveillance of Mr. Sanchez’s home and observed activity known to him through his

“training, knowledge, and experience” to indicate the distribution of narcotics. [Doc. No.

14-1 at 4]. This surveillance was itself corroborated by the discovery of a loaded firearm

and methamphetamine in one of the two vehicles he observed arrive and leave Mr.

Sanchez’s home within a 3-5 minute period. Id.

         Although the Affiant does not provide specifics as to the behavior of the individuals

in the vehicles when they arrived at Mr. Sanchez’s home or a concrete connection between

the gun and narcotics found in one of the vehicles, the appropriate probable cause inquiry

requires a common-sense examination of the totality of the circumstances. All that is

required to establish probable cause is sufficient evidence to create “a fair probability” that

evidence would be found at Mr. Sanchez’s residence. See Myers, 106 F.3d at 939. On the

same day a reliable source observed Mr. Sanchez selling illegal drugs, individuals acting

in a manner consistent with drug trafficking were observed at his residence. These

supported assertions, in the totality of the circumstances, led to a common-sense conclusion

that evidence of narcotics trafficking would be found in Mr. Sanchez’ home.

         Based on the corroboration by the Affiant of the confidential source’s prior accuracy

and his expertise in the narcotics trade as well as the Affiant’s independent investigation,

the Court finds the affidavit provided a substantial basis upon which the issuing district

judge could find probable cause that Mr. Sanchez was engaged in the distribution of illegal

drugs.


                                               9
          
          
              ii.    Information from Billy Jack Charnick

       Billy Jack Charnick informed the Affiant that Mr. Sanchez was a “distributer of

Marijuana and Methamphetamine,” provided his address, and identified the residence in

July 2017. [Doc. No. 14-1 at 3]. Mr. Charnick was a defendant in a distribution of

methamphetamine case at the time. Id. Based on the approximate seven-month gap

between Mr. Charnick’s report and the date of the Affidavit, Mr. Sanchez argues that his

information was stale. Mr. Sanchez also challenges Mr. Charnick’s information on the

ground that the Affidavit does not provide a “basis for [his] knowledge, specific

knowledge, or even basis for veracity.” [Doc. No. 14 at 8].

       Based on the totality of circumstances as set forth in the Affidavit, the Affiant

conducted significant independent investigation to verify Mr. Charnick’s statements. The

Affiant confirmed that Mr. Sanchez lived at the address reported by Mr. Charnick, checked

Mr. Sanchez’s criminal history and noted several felony convictions for possession of a

controlled substance, interviewed the other informants whose statements are included in

the Affidavit, and conducted surveillance of Mr. Sanchez’s home. This investigatory

activity in early 2018 resulted in information echoing Mr. Charnick’s initial report that Mr.

Sanchez was actively distributing illegal drugs.       Examined in conjunction with the

statement of the confidential informant discussed supra, and the Affiant’s independent

investigative work, Mr. Charnick’s statements are not stale and add to the totality of

circumstances which provide a substantial basis for finding probable cause. However, even

if the Court were to strike Mr. Charnick’s statements from the Affidavit, the confidential




                                             10
        
        
informant’s statements, as discussed above, along with the Affiant’s independent

investigation, would be sufficient to establish probable cause.

              iii.   Information from Ashley McMillan and the Good Citizen Source

       Mr. Sanchez asserts that Ashley McMillan’s report that Mr. Sanchez threatened to

kidnap and kill the ex-boyfriend of his neighbor, and that he was in possession of an AR-

15 style rifle, is not corroborated. [Doc. No. 14 at 7]. Further, he challenges the “good

citizen source” statement on the basis that it is not corroborated, the statement does not

allege Mr. Sanchez still had possession of the firearm, and that the photograph purported

to be of the firearm is not adequately described. Id. at 8-9. The Government relies on

cross-corroboration: (1) that Ms. McMillan’s information is corroborated by the good

citizen source’s statement; and, (2) that the good citizen source’s statement is itself

corroborated by Ms. McMillan’s report. [Doc. No. 18 at 9, 11].

       The good citizen source based his or her statement on personal observation over a

four-month period. In February 2018, the good citizen source informed the Affiant that

Mr. Sanchez was in possession of an AR-15 style rifle with an attached homemade silencer

and provided a photo of the weapon from October 2017. The Affiant’s statement is clear

that the good citizen source provided a photograph of “the weapon.” [Doc. No. 18-2 at 4].

Common sense suggests an interpretation that the good citizen source provided a photo of

the weapon he or she personally observed in Mr. Sanchez’ possession. Ms. McMillan

reported her observations on January 22, 2018. Ms. McMillan also based her report on her

personal observation of Mr. Sanchez in possession of the AR-15 style rifle.




                                            11
        
        
       Ms. McMillan and the good citizen independently reported that Mr. Sanchez was in

possession of the same type of firearm on January 22, 2018, and in February 2018. The

good citizen also provided evidence that Mr. Sanchez was in possession of the AR-15 style

rifle in October 2017. Mr. Sanchez’s assertion that the Affidavit failed to allege he was in

possession of the firearm at the time of the search warrant is misplaced. The Affidavit

clearly states that Mr. Sanchez was observed to be in possession of the firearm

approximately one month before the search warrant was issued. There was a reasonable,

common sense probability that Mr. Sanchez would still be in possession of the firearm at

the time the district judge issued the warrant.

       The Court finds that these informant statements sufficiently corroborate one

another. These statements provided a substantial basis for the issuing district judge to

determine probable cause for the search warrant with respect to the AR-15 style rifle,

silencer, and ammunition.

       B.     Mr. Sanchez’s Criminal History

       Mr. Sanchez challenges the Affiant’s recitation of his criminal history in the

Affidavit under Franks v. Delaware, 438 U.S. 154 (1978) as “reckless misstatements or

omissions [that] are material because the search warrant would not have been issued in

light of the other deficiencies in the allegations supporting probable cause.” [Doc. No. 14

at 9]. “Under Franks, a Fourth Amendment violation occurs if (1) an officer's affidavit

supporting a search warrant application contains a reckless misstatement or omission that

(2) is material because, but for it, the warrant could not have lawfully issued.” United

States v. Herrera, 782 F.3d 571, 573 (10th Cir. 2015) (citations omitted). Accordingly, “a


                                             12
        
        
court must strike any intentional, knowing, or reckless misstatements in the warrant

application affidavit and assess the affidavit without them.” Herrera, 782 F.3d at 575

(citing Franks, 438 U.S. at 155-56). “If instead the affidavit contains intentional, knowing,

or reckless omissions, a court must add in the omitted facts and assess the affidavit in that

light.” Herrera, 782 F.3d at 575 (citing Stewart v. Donges, 915 F.2d 572, 582–83 (10th

Cir.1990)).

       Mr. Sanchez asserts several reckless misstatements and omissions regarding his

criminal history. [Doc. No. 14 at 9]. In order “[t]o establish reckless disregard in the

presentation of information to a magistrate judge, ‘there must exist evidence that the officer

in fact entertained serious doubts as to the truth of his allegations ... and [a] factfinder may

infer reckless disregard from circumstances evincing obvious reasons to doubt the veracity

of the allegations.’” Stonecipher v. Valles, 759 F.3d 1134, 1142 (10th Cir. 2014) (quoting

Beard v. City of Northglenn, 24 F.3d 110, 116 (10th Cir.1994)). “[O]missions are made

with reckless disregard if an officer withholds a fact in his ken that any reasonable person

would have known [] was the kind of thing the judge would wish to know.” Wilson v.

Russo, 212 F.3d 781, 787–88 (3d Cir.2000) (cited with approval in Stonecipher, 759 F.3d

at 1142) (internal quotation omitted) (alteration supplied). However, Franks does not

extend to “immaterial omissions.” United States v. Ingram, 720 Fed. Appx. 461, 470 (10th

Cir. 2017), cert. denied, Ingram v. United States, 138 S. Ct. 1179, 200 L. Ed. 2d 327 (2018)

(citing Stewart v. Donges, 915 F.2d 572, 583 (10th Cir. 1990). If “‘a warrant would have

issued in a but-for world where the attesting officer faithfully represented the facts,’ then




                                              13
        
        
we can dismiss the contested omission as immaterial.” Ingram, 720 Fed. Appx. at 470

(quoting United States v. Herrera, 782 F.3d at 575).

       Here, the asserted misstatements and omissions relate to the nature of one of Mr.

Sanchez’s convictions and most of his sentences. Specifically, Mr. Sanchez objects that

his arrest for burglary in the first degree was listed as a separate incident from the

conviction for grand larceny which resulted from the incident and that the suspended or

deferred nature of his sentences were omitted. [Doc. No. 14 at 9]. Mr. Sanchez does not

contest the Affiant’s recitation of his felony convictions for possession of a controlled

substance.

       Mr. Sanchez has not met the threshold showing that the Affiant knew of, or

recklessly disregarded, false information, or knowingly or recklessly omitted information

that would have vitiated probable cause. Mr. Sanchez presents only information to correct

the errors in his criminal history and no evidence that the Affiant “in fact entertained

serious doubts as to the truth of his allegations.” Stoncipher, 759 F.3d at 1142. In fact, the

Affiant’s recitation of the arrest and resulting conviction as separate incidents was truthful.

The arrest is designated an arrest, not a conviction. The conviction is listed as such and

Mr. Sanchez does not contest the description of that conviction. Mr. Sanchez likewise fails

to present any evidence that the Affiant entertained any doubts as to the omissions relating

to Mr. Sanchez’s sentences. Nor has Mr. Sanchez presented any evidence indicating that

“but-for” these alleged inaccuracies, the probable cause warrant would not have issued.




                                              14
        
        
       Striking the offending “misstatements” and adding the omitted information about

Mr. Sanchez’s sentences, the Court finds the search warrant would still have issued and,

therefore, the alleged inaccuracies are immaterial.

       In summary, the Court finds that the Affidavit contains sufficient corroborating

evidence coupled with the expertise of both the informants and the Affiant to establish “a

fair probability that contraband or evidence of a crime [would] be found” at the location

subject to the warrant. Mathis, 337 F.3d at 1205. The totality of the Affiant’s personal

expertise in narcotics investigation, his corroborating observations and investigative work,

his personal declarations of the veracity and reliability of informants, the corroborated

informant statements, and Mr. Sanchez’s criminal history of felony convictions, as a whole,

provided a substantial basis for the issuing judge to find probable cause. Defendant’s

Motion to Suppress is denied for the reasons set forth above.

II.    The Good Faith Exception

       “‘[A] search warrant issued by a magistrate normally suffices to establish that a law

enforcement officer has acted in good faith in conducting the search.” Leon, 468 U.S. at

922 (1984) (internal quotations and citations omitted). “Under the good-faith exception to

the exclusionary rule, if a warrant is not supported by probable cause, the evidence seized

pursuant to the warrant need not be suppressed if the executing officer acted with an

objective good-faith belief....” United States v. Chambers, 882 F.3d 1305, 1310 (10th Cir.

2018), cert. denied, Chambers v. United States, 138 S. Ct. 2695 (2018) (internal quotations

omitted); see also Leon, 468 U.S. at 922.




                                            15
        
        
       There are four exceptions to the good faith doctrine in which suppression remains

an appropriate remedy. Leon, 468 U.S. at 923. Mr. Sanchez asserts only one of those

exceptions, therefore, there is no need to discuss the others. Mr. Sanchez argues that the

search warrant is based on an affidavit “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable.” Id. (internal quotations omitted).

“An affidavit lacks indicia of probable cause when it does not contain factual support.”

Chambers, 882 F.3d at 1310. The question to be asked is whether the affidavit is “devoid

of factual support.” Id. (emphasis in original). An affidavit devoid of factual support is

“one that merely states suspicions, beliefs, or conclusions, without providing some

underlying factual circumstances regarding veracity, reliability, and basis of knowledge.”

Id. (quoting United States v. Roach, 582 F.3d 1192, 1204-05 (10th Cir. 2009).

       As discussed above, the Court finds that the Affidavit establishes sufficient probable

cause to justify issuing the search warrant. Therefore, the Affidavit is hardly “devoid of

factual support” to the extent described in Chambers and the good faith exception would

apply even if the Court had found the Affidavit did not establish probable cause.

                                     CONCLUSION

       For the reasons stated above, Defendant Daniel Bryan Sanchez’s Motion to

Suppress is DENIED.




                                             16
        
        
IT IS SO ORDERED this 4th day of January, 2019.




                                 17
 
 
